Citation Nr: 0840423	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-37 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran is currently service connected for post-
traumatic stress disorder, rated as 70 percent disabling, and 
impairment of left knee, rated as 20 percent disabling.  He 
is in receipt of a total rating for compensation based upon 
individual unemployability.  

2.  The veteran is able to perform the basic functions of 
self care and is not so helpless due to his service-connected 
disabilities as to be in need of the regular aid and 
attendance of another individual.

3.  The veteran is not substantially confined to his house 
due to service-connected disabilities, nor does he have a 
single service-connected disability ratable at 100 percent 
along with other unrelated disabilities, which combine to at 
least 60 percent.



CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance of another person, or on 
account of being housebound, are not met.  38 C.F.R. §§ 
1114(l), (s), 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide and that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2006, which is after initial consideration of the claims.  
The Board finds that there was no error in VA's failure to 
provide notice prior to issuing the rating decision on 
appeal.  If, however, it was error, it was nonprejudicial as 
a result of subsequent adjudications of the claim following 
the May 2006 notice.  

As to the Board's determination that there was no error, the 
law states that upon receipt of a substantially complete 
application, VA's notice requirement is triggered.  Here, in 
a February 2006 decision, the Board denied entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or for being housebound.  In April 2006, 
the Board received additional VA treatment records and 
forwarded them to the AOJ.  The AOJ then issued a new rating 
decision addressing the issue of entitlement to special 
monthly compensation, assuming that these documents were 
submitted in connection with the veteran's claim before the 
Board.  Thus, the veteran did not submit a substantially 
complete application for entitlement to special monthly 
compensation at the time the April 2006 decision was 
rendered.

Nevertheless, once the veteran submitted a notice of 
disagreement, the AOJ provided the veteran with proper 
notice, including how disability evaluations and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The claim was readjudicated in a 
November 2006 statement of the case and a June 2008 
supplemental statement of the case.  Thus, if any error 
occurred in not sending out the notice prior to the rating 
decision on appeal, it was cured by the subsequent 
adjudications.

Regarding VA's duty to assist, the RO has obtained VA 
treatment records, obtained private medical records 
identified by the veteran, and provided him with an 
examination in connection with his claims.  The veteran has 
not indicated that there are any outstanding records that 
have not been obtained.

For all the foregoing reasons, the Board concludes that VA's 
duties to notify and assist the veteran have been fulfilled 
with respect to the issue on appeal.

II.  Special Monthly Compensation

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2008).

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2008).

A finding that the veteran is "bedridden" will provide a 
proper basis for the determination.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.  

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The veteran's service-connected disabilities are post-
traumatic stress disorder and impairment of the left knee, 
which have a combined disability evaluation of 80 percent.  
The veteran is in receipt of a total rating for compensation 
based upon individual unemployability, which has been in 
effect since 1995.  

As to the issue involving aid and attendance, the question is 
whether his service-connected disabilities render him so 
helpless as to be in need of the regular aid and attendance 
of another person.  The Board finds the preponderance of the 
evidence is against a finding that the veteran is in need of 
regular aid and attendance of another person.  It must be 
noted that the veteran has multiple, non-service-connected 
disabilities that have a serious impact on his daily 
activities.  Most of the medical records in the claims file 
are addressing disabilities that are not service connected.  
For example, the veteran has been diagnosed with the 
following: congestive heart failure, atrial fibrillation, 
hyperkalemia, coronary atherosclerosis, history of myocardial 
infarction, pulmonary hypertension, supraventricular 
tachycardia, hypotension, essential hypertension, 
hyerlipidemia, history of pulmonary embolism, left-sided 
weakness form cerebrovascular accident, peripheral vascular 
disease, chronic venous insufficiency, dementia and other 
diagnoses.  The dementia has not been attributed to the 
service-connected post-traumatic stress disorder.

During the appeal, the veteran moved from a house that he and 
his wife had lived in to an assisted-living facility.  The 
record shows that he is receiving the assistance of an aid 
for one and one half hours, five days a week.  However, it 
seems clear that such is based upon the non-service-connected 
disabilities.  In an April 2006 letter, Dr. Lon Baratz stated 
that the veteran needed assistance with activities of daily 
living, housekeeping, and meals because of his inability to 
take care of himself due to psoriatic arthritis, congestive 
heart failure, and frequent falls.  In a November 2006 
letter, Dr. Baratz stated that the veteran suffered from 
congestive heart failure, hypertension, coronary artery 
disease, dementia, peripheral vascular disease, benign 
prostate hypertrophy, pulmonary hypertension, depression, and 
mitral valve replacement, and that as a result of these 
medical problems, he required assistance.  A December 2006 
letter from the facility where the veteran was living shows 
that the "Sales Director" stated the veteran had been 
living there since March 2006 and was living on his own and 
was "capable of taking care of his personal needs at this 
time."  Such statements do not establish that the veteran 
needs aid and attendance due to service-connected post-
traumatic stress disorder and/or impairment of the left knee.  

More importantly, a May 2008 VA psychiatric examination 
reports shows that the veteran reported handling his 
activities of daily living "reasonably well."  He admitted 
he could "do just about anything on his own but [could not] 
play sports anymore."  The veteran stated he would still 
play golf occasionally and billiards.  In the May 2008 VA 
joints examination, the examiner noted that the veteran 
denied any effects on his activities of daily living.  She 
stated the veteran used a walker as an assistive device.  The 
veteran's own statements during both of these examinations 
establish that he does not meet the requirements for aid and 
attendance.  The Board concludes that the evidence does not 
show that the veteran's service-connected disabilities render 
him so helpless as to be in need of the regular aid and 
attendance of another person. 

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service-connected disability 
rated 100 percent disabling, additional service-connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service-connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.351(d).

Regarding the criteria necessary for housebound status, the 
veteran does not have a single, permanent service-connected 
disability rated 100 percent disabling AND additional 
service-connected disability or disabilities independently 
valued as 60 percent or more disabling; therefore, he does 
not meet the legal criteria for payment of compensation at 
the housebound rate under that criterion.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Additionally, the 
evidence does not show that his service-connected 
disabilities result in his being housebound.  In the May 2008 
VA psychiatric examination report, it shows that the veteran 
admitted he was "very active socially."  He stated he could 
do "just about anything" except play sports, and that he 
continued to play golf and billiards.  This does not 
establish that the veteran is confined to his home.  

As the preponderance of the evidence is against the claim for 
special monthly compensation based on both the need for 
regular aid and attendance and for being housebound, the 
benefit-of-the-doubt rule does not apply, and the Board has 
no other recourse but to deny the claims.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or for being housebound is 
denied.



________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


